DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/2/2022”.  Applicant’s amendments of claims 1,9, 13 and 17; cancellation of claims 18-20 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-17 are pending wherein claim 1 is independent.  
Dependent claims 2-16 are rejected due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations “on”, "in", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “used as a function word to indicate position in close proximity with”, “used as a function word to indicate position within limits”,  “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact/attached” is being interpreted to include "direct contact (directly attached)" (no intermediate materials, elements or space disposed there between) and "indirect contact(indirectly attached)" (intermediate materials, elements or space disposed there between).
Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2018/0151376 A1 hereinafter Choi).
Regarding Claim 1, Choi discloses in Fig 12: A semiconductor device, comprising: a substrate (1); 
a first semiconductor unit (b) having a first threshold voltage and comprising a first insulating stack (17b/21b) and firsts doped regions (11b) positioned in the substrate, wherein the first doped regions (11b) are directly contacted with two sides of the first insulating stack (17b/21b); (See mark-up below of a magnified Fig 12 of Choi)
a second semiconductor unit (c) having a second threshold voltage and comprising a second insulating stack (17c/21c) and second doped regions (11c) positioned in the substrate (1), wherein the second doped regions (11c) are directly contacted with two sides of the second insulating stack (17c/21c); and
a third semiconductor unit (d) having a third threshold voltage and comprising a third insulating stack (17d/21d) and third doped regions (11d) positioned in the substrate, wherein the third doped regions (11d) are directly contacted with two sides of the third insulating stack (17d/21d);
wherein the first threshold voltage, the second threshold voltage, and the third threshold voltage are different from each other [0013];
 a thickness of the first insulating stack is different from a thickness of the second insulating stack and a thickness of the third insulating stack [0018]; and 
the thickness of the second insulating stack is different from the thickness of the third insulating stack [0018: Choi discloses that using different thickness of 17/21a-17/21d results in different threshold voltages for the Transistors).
Examiner notes that the magnified Fig 12 of Choi shows direct contact between the first, second and third doped regions and the two sides of first, second and third insulating stacks respectively. 
    PNG
    media_image1.png
    775
    847
    media_image1.png
    Greyscale


Regarding Claim 2, Choi discloses in Fig 12: The semiconductor device of claim 1, wherein the first insulating stack (17b/21 b) comprises a first bottom insulating layer (17b) inwardly positioned in the substrate (1), and the third insulating stack comprises a third bottom insulating layer (17d) inwardly positioned in the substrate and a third top insulating layer positioned (21d) on the third bottom insulating layer [0017, 0018].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2018/0151376 A1 hereinafter Choi) in view of Wang et al (US 2019/0122891 A1 hereinafter Wang).
Regarding Claim 3, Choi discloses in Fig 12: The semiconductor device of claim 2, wherein the second insulating stack comprises a second bottom insulating layer (17c) inwardly positioned in the substrate (1) and a second top insulating layer (21c) positioned on the second bottom insulating layer (17c) [0017-0018].
Choi does not disclose: a second middle insulating layer positioned on the second bottom insulating layer, and a second top insulating layer positioned on the second middle insulating layer.
However, Wang in a similar device teaches in Fig 13: a second middle insulating layer (266) positioned on the second bottom insulating layer (264), and a second top insulating layer (High k layer 270) positioned on the second middle insulating layer (266).
References Choi and Wang are analogous art because they both are directed to Transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Wang so that a second middle insulating layer is formed on the second bottom insulating layer as taught by Wang in Choi’s device since, this provides for a reliable method to increase Vt of multiple Vt devices without significantly increasing the thickness of the WFM [0005]

Regarding Claim 4, Choi and Wang disclose: The semiconductor device of claim 3, Choi further discloses in Fig 12: wherein the first semiconductor unit further comprises a first bottom conductive layer (23) positioned on the first bottom insulating layer(17b).
Choi does not disclose:  and the first bottom conductive layer has a thickness between about 10 angstroms and about 200 angstroms.
However, the Applicant has not disclosed that having the first bottom conductive layer thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that changing the thickness of the bottom conductive layer affects the Vt of the transistors along with the diffusion characteristics of the device and thus the first bottom conductive layer thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “first bottom conductive layer thickness” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 5, Choi and Wang disclose: The semiconductor device of claim 4, Choi further discloses in Fig 12: wherein the first semiconductor unit further comprises a first top conductive layer (28) positioned on the first bottom conductive layer (23) [0019, 0029, 0031, 0033 0036].
Choi does not disclose:  and the first top conductive layer has a thickness between about 10 angstroms and about 100 angstroms.
However, the Applicant has not disclosed that having the first top conductive layer thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that changing the thickness of the first top conductive layer affects the Vt of the transistors along with the diffusion characteristics of the device and thus the first top conductive layer thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “first top conductive layer thickness” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 6, Choi and Wang disclose: The semiconductor device of claim 5, Choi further discloses in Fig 12: wherein the first semiconductor unit further comprises a first filler layer (36) positioned on the first top conductive layer(28) , and the first filler layer is formed of tungsten or aluminum [0035].

Regarding Claim 7, Choi and Wang disclose: The semiconductor device of claim 3, Choi further discloses in Fig 12: wherein the second semiconductor unit further comprises a second bottom conductive layer (28 in c) positioned on the second top insulating layer (21c).
Choi does not disclose: and the second bottom conductive layer has a thickness between about 10 angstroms and about 100 angstroms.
However, the Applicant has not disclosed that having the second bottom conductive layer thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that changing the thickness of the second bottom conductive layer affects the Vt of the transistors along with the diffusion/resistance characteristics of the device and thus the second bottom conductive layer thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “second bottom conductive layer thickness” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 8, Choi and Wang disclose: The semiconductor device of claim 7, Choi further discloses in Fig 12: wherein the second semiconductor unit further comprises a second top conductive layer (32) positioned on the second bottom conductive layer (28) [0019, 0029, 0031, 0033 0036].
Choi does not disclose: and the second top conductive layer has a thickness between about 10 angstroms and about 200 angstroms.
However, the Applicant has not disclosed that having the second top conductive layer thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that changing the thickness of the second top conductive layer affects the Vt of the transistors along with the diffusion/ resistance characteristics of the device and thus the second top conductive layer thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “second top conductive layer thickness” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 10, Choi and Wang disclose: The semiconductor device of claim 3, Choi further discloses in Fig 12:  wherein the third semiconductor unit further comprises a third bottom conductive layer (23) positioned on the third top insulating layer (21d) [0019, 0029, 0031, 0033 0036].
Choi does not disclose: and the third bottom conductive layer has a thickness between about 10 angstroms and about 100 angstroms.
However, the Applicant has not disclosed that having the third bottom conductive layer thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that changing the thickness of the third bottom conductive layer affects the Vt of the transistors along with the diffusion/resistance characteristics of the device and thus the third bottom conductive layer thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “third bottom conductive layer thickness” as a "result effective variable”, and arrive at the recited limitation.

 Regarding Claim 11, Choi and Wang disclose: The semiconductor device of claim 10, Choi further discloses in Fig 12:  wherein the third semiconductor unit further comprises a third top conductive layer (28) positioned on the third bottom conductive layer [0019, 0029, 0031, 0033 0036].
Choi does not disclose: and the third top conductive layer has a thickness between about 10 angstroms and about 200 angstroms.
However, the Applicant has not disclosed that having the third top conductive layer thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that changing the thickness of the third top conductive layer affects the Vt of the transistors along with the diffusion/resistance characteristics of the device and thus the third top conductive layer thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “third top conductive layer thickness” as a "result effective variable”, and arrive at the recited limitation.

 Regarding Claim 12, Choi and Wang disclose: The semiconductor device of claim 11, Choi further discloses in Fig 12:  wherein the third semiconductor unit further comprises a third filler layer (32) positioned on the third top conductive layer (28) and a third capping layer (36) positioned on the third filler layer (32) [0019, 0029, 0031, 0033 0036].

Regarding Claim 13, Choi and Wang disclose: The semiconductor device of claim 8, 
Choi does not disclose: wherein the second semiconductor unit further comprises a second interfacial layer positioned between the substrate and the second bottom insulating layer, and the second interfacial layer has a thickness less than 2 nm.
However, Wang in a similar device teaches in Fig 13: wherein the second semiconductor unit further comprises a second interfacial layer (262) positioned between the substrate (252) and the second bottom insulating layer (264) [0018, 0019].
References Choi and Wang are analogous art because they both are directed to Transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Wang so that the second semiconductor unit further comprises a second interfacial layer positioned between the substrate and the second bottom insulating layer as taught by Wang in Choi’s device since, this provides for a reliable method to increase Vt of multiple Vt devices without significantly increasing the thickness of the WFM [0005]
However, the Applicant has not disclosed that having the second interfacial layer thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that changing the thickness of the second interfacial layer affects the Vt of the transistors along with the diffusion/resistance characteristics of the device and thus the first second interfacial layer thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “second interfacial layer thickness” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 14, Choi and Wang disclose: The semiconductor device of claim 8, Choi further discloses in Fig 12: wherein the second semiconductor unit further comprises a second functional layer (23)  positioned between the second top insulating layer (21c) and the second bottom conductive layer (28) [0019, 0029, 0031, 0033 0036].
Choi does not disclose: and the second functional layer has a thickness between about 10 angstroms and about 20 angstroms.
However, the Applicant has not disclosed that having the second functional layer thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that changing the thickness of the second functional layer affects the Vt of the transistors along with the diffusion/resistance characteristics of the device and thus the second functional conductive layer thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “second functional layer thickness” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 15, Choi and Wang disclose: The semiconductor device of claim 8, 
Choi does not disclose: wherein the second semiconductor unit further comprises a second dipole layer positioned between the substrate and the second bottom insulating layer, and the second dipole layer is formed of a material including one or more of lutetium oxide, lutetium silicon oxide, yttrium oxide, yttrium silicon oxide, lanthanum oxide, lanthanum silicon oxide, barium oxide, or barium silicon oxide.
However, Wang in a similar device teaches in Fig 13: wherein the second semiconductor unit further comprises a second dipole layer (262) positioned between the substrate (252) and the second bottom insulating layer (266), and the second dipole layer is formed of a material including one or more of lutetium oxide, lutetium silicon oxide, yttrium oxide, yttrium silicon oxide, lanthanum oxide, lanthanum silicon oxide, barium oxide, or barium silicon oxide [0018, 0019].
References Choi and Wang are analogous art because they both are directed to Transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Wang so that the second semiconductor unit further comprises a second dipole layer positioned between the substrate and the second bottom insulating layer, and the second dipole layer is formed of a material including one or more of lutetium oxide, lutetium silicon oxide, yttrium oxide, yttrium silicon oxide, lanthanum oxide, lanthanum silicon oxide, barium oxide, or barium silicon oxide as taught by Wang in Choi’s device since, this provides for a reliable method to increase Vt of multiple Vt devices without significantly increasing the thickness of the WFM [0005]

Regarding Claim 16, Choi and Wang disclose: The semiconductor device of claim 8, Choi further discloses in Fig 12: wherein the second semiconductor unit further comprises a second protection layer (23) positioned between the second top insulating layer (21c) and the second bottom conductive layer (28) , and the second protection layer is formed of titanium nitride [0019].

Regarding Claim 8 in an alternative interpretation, Choi and Wang disclose: The semiconductor device of claim 7, Choi further discloses in Fig 12: wherein the second semiconductor unit further comprises a second top conductive layer (36) positioned on the second bottom conductive layer (23).
Choi does not disclose: and the second top conductive layer has a thickness between about 10 angstroms and about 200 angstroms.
However, the Applicant has not disclosed that having the second top conductive layer thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that changing the thickness of the second top conductive layer affects the Vt of the transistors along with the diffusion characteristics of the device and thus the second top conductive layer thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “second top conductive layer thickness” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 17 in an alternative interpretation,, Choi and Wang disclose: The semiconductor device of claim 8,  Choi further discloses in Fig 12: wherein the second semiconductor unit further comprises a second filler layer (28) and a second encapsulation layer (32) positioned between the second filler layer (28) and the second top conductive layer (36).
Choi does not disclose: and the second encapsulation layer has a thickness between about 15 angstroms and about 25 angstroms.
However, the Applicant has not disclosed that having the second encapsulation layer thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that changing the thickness of the second encapsulation layer affects the Vt of the transistors along with the diffusion characteristics of the device and thus the second encapsulation layer thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “second encapsulation layer thickness” as a "result effective variable”, and arrive at the recited limitation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Wang as applied to claim 3 above, and further in view of Kim (US 2013/0299914 A1 hereinafter Kim).
Regarding Claim 9, Choi and Wang disclose: The semiconductor device of claim 3.
Choi and Wang do not disclose: wherein the second semiconductor unit further comprises a second pair of stress regions attached to lower portions of two sides of the second semiconductor unit, and the second pair of stress regions are formed of silicon carbide.
However, Kim in a similar device teaches in Fig 15: wherein the second semiconductor unit further comprises a second pair of stress regions (S/D regions including SiC) attached to lower portions of two sides of the second semiconductor unit (See Fig 15), and the second pair of stress regions are formed of silicon carbide [0105].
References Choi and Wang are analogous art because they both are directed to Transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi, Kim and Wang so that the second semiconductor unit further comprises a second pair of stress regions attached to lower portions of the two sides of the second semiconductor unit, and the second pair of stress regions are formed of silicon carbide as taught by Kim in Choi’s and Wang’s device since, this improves carrier mobility in the channel region [0105].
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 
With regards to claim 1, Applicant argues in page 7 para 003 that “In the Office Action, the Examiner insisted that Choi, especially in Fig. 12, anticipated all
the limitations of claim 1. On page 22 of the Office Action, in the Response to Arguments section,the Examiner alleged that “attached” can be interpreted broadly as shown in the note above to mean both “direct attachment” and “indirect attachment”. Even if the doped regions are interpreted to mean the “doped wells 3a-3d”, Examiner notes that the insulating stack 19a-19d is indirectly attached to the doped regions and thus the claim limitations are recited by Choi. Nevertheless, after reviewing Choi Applicant respectfully disagrees with the Examiner’s allegation.”.
In response, the Office respectfully disagrees and notes that as shown in the Office action above, source/drain regions 11b,c,d are being  read on the claimed doped regions. Since these regions are in direct contact with the insulating stack 19b, 19d , 19c the claim is considered met. Examiner notes that there are no other structural characteristics of the doped regions and the insulating stack are claimed. It is further noted, that the doped regions 3 are not being used to read on the claimed doped regions as stated by the Applicant and hence the above argument is moot.
With regards to claim 1, Applicant argues in page 8 para 002 that “According to the disclosure of Choi, the gate dielectric layers 19a to 19d (including the boundary insulation layers 17a to 17d and the high-k dielectric layers 21a to 21d) are formed and
deposited on the well regions 3a to 3d, which are doped with P-type or N-type impurities. The two sides of the gate dielectric layers 19a to 19d are not contacted with the below well regions 3a to 3d. Besides, on page 22 of the Office Action, the Examiner conceded that “the insulating stack 19a-19d is indirectly attached to the doped regions”. In other words, Choi fails to teach the feature that the two sides of the gate dielectric layers 19a to 19d are directly contacted with to the well regions 3a to 3d or even the source/drain regions 11a to 11d.”.
In response, the Office respectfully disagrees and notes that as stated above Choi’s source/drain regions 11a-d and not the wells 3 are being used to read on the doped regions. Examiner notes that the doped regions 11 are in direct contact with the insulating stack 19 as shown in claim 1’s rejection and the Mark-up of magnified Fig 12 of Choi. It can be seen clearly that the doped regions and the insulating stack are in direct contact with each other.
In conclusion, all claimed limitations of claim 1 and it’s dependents are taught by Choi, Kim and Wang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811